Defendants appeal from a judgment of conviction for attempted burglary in the third degree rendered after a joint trial by the County Court of Rensselaer County, on an indictment charging that offense. The record establishes the guilt of the defendants beyond a reasonable doubt. The alleged errors at the trial are not supported by the record. We are satisfied that the defendants had a fair trial and that the trial court carefully protected their rights throughout the trial. Judgment of conviction as to each defendant unanimously affirmed. Present—Coon, J. P., Gibson, Herlihy, Reynolds and Taylor, JJ.